         Case 8:17-cv-02968-DKC Document 37 Filed 05/13/19 Page 1 of 1


 Jose Santos AMAYA DIAZ                      UNITED STATES DISTRICT COURT
       Plaintiff                             FOR THE DISTRICT OF MARYLAND

        v.                                   CIVIL DOCKET

 PHO EATERY, INC. et al.                     8:17-CV-02968
      Defendants et al.


                     JOINT MOTION TO APPROVE SETTLEMENT
       The parties, through counsel undersigned, jointly request that this Honorable

Court approve a settlement of this matter. The parties reached a settlement of this

matter and placed its terms in mediation before the Honorable Charles Day on April 5,

2019. A Memorandum and Proposed Order are attached.




       Respectfully submitted,
              /s/                                         /s/



       T. Bruce Godfrey #24596                         Mark Wemple
       2730 University Blvd West #604                  1 Research Court #140
       Wheaton, MD 20902                               Rockville, MD 20850
       240-292-7200/240-292-7225                       240-360-2800/877-804-9980
       Attorney for Plaintiff                          Attorney for Defendants




                             CERTIFICATION OF SERVICE
       I hereby certify that a copy of this Motion has been delivered electronically to
counsel for all other parties through compliant filing through ECF on 13 May 2019
consistently with the Local Rules of this Court.
                                                 /s/
                                          ____________________
                                          T. Bruce Godfrey
